Citation Nr: 1546550	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  99-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Evaluation of degenerative joint disease and degenerative disc disease of the lumbar spine, initially rated as 10 percent disabling prior to March 11, 2010. 

2.   Evaluation of degenerative joint disease and degenerative disc disease of the lumbar spine, rated as 20 percent disabling from March 11, 2010 to May 18, 2010.

3.  Evaluation of degenerative joint disease and degenerative disc disease of the lumbar spine, rated as 20 percent disabling since May 19, 2010.

4.  Evaluation of chronic post-traumatic headaches, residual of a head injury, initially rated as 10 percent disabling prior to March 28, 2007.

5.  Evaluation of chronic post-traumatic headaches, residual of a head injury, rated as 10 percent disabling since March 28, 2007.

(The issues of entitlement to service connection for prostate cancer, peripheral neuropathy, degenerative joint disease of the elbows and shoulders, a left knee disorder, a cervical spine disorder, impotence, incontinence, irritable bowel syndrome, fibromyalgia, chronic fatigue syndrome, and a chronic disability manifested by nausea, dizziness, hot flashes, loss of appetite, lower right abdominal pain, loss of concentration, vertigo, sleeping problems, bone aches, and transient ischemic attacks, will be the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1969 and from December 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The September 2007 rating decision granted the Veteran service connection for degenerative joint disease and degenerative disc disease of the lumbar spine and chronic post-traumatic headaches, residual of a head injury.  A 10 percent disability evaluation was assigned for each disability, effective November 23, 1998.  

A subsequent, August 2010 rating decision granted a 20 percent disability evaluation for degenerative joint disease and degenerative disc disease of the lumbar spine, effective March 11, 2010.  The Veteran has not indicated that he agrees with the higher rating assigned for his lumbar spine.  Therefore, the grant of a higher rating is not a full grant of the benefit sought, and the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In March 2015, the Veteran testified during a videoconference hearing before the undersigned; a transcript of the hearing has been associated with the record.

As will be discussed below, the Board finds that the additional development is warranted before considering the ratings for degenerative joint disease and degenerative disc disease of the lumbar spine and for chronic post-traumatic headaches for the rating periods since the last VA examinations for those disabilities, May 18, 2010 and March 27, 2007, respectively.  As such, the issues have been characterized as shown above.  

The issues of entitlement to increased ratings for degenerative joint disease and degenerative disc disease of the lumbar spine (since May 19, 2010) and chronic post-traumatic headaches, residual of a head injury (since March 28, 2007), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to March 11, 2010, degenerative joint disease and degenerative disc disease of the lumbar spine was primarily manifested by pain on motion, and no more than slight limitation of motion of the lumbar spine; flexion was greater than 60 degrees.

2.  For the rating period between March 11, 2010 and May 18, 2010, degenerative joint disease and degenerative disc disease of the lumbar spine was primarily manifested by pain on motion, and no more than moderate limitation of motion; flexion was greater than 30 degrees.     

3.  For the rating period prior to March 28, 2007, chronic post-traumatic headaches, residual of a head injury, were manifested by frequent, but not prostrating headaches.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation higher than 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met for the period prior to March 11, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59 (2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (as in effect from September 26, 2003).

2.  The criteria for entitlement to an evaluation higher than 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine have not been met for the period from March 11, 2010 to May 18, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59 (2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (as in effect from September 26, 2003).

3.  The criteria for the assignment of an initial rating higher than 10 percent for chronic post-traumatic headaches, residuals of a head injury, are not met for the period prior to March 28, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the AOJ issued notice letters, dated July 2002, March 2003, and March 2005.  These letters explained the evidence needed to substantiate the initial claims for service connection, as well the legal criteria for entitlement to such benefits; the Veteran's claims for increased ratings are downstream from the claims for service connection.  Thus, the initial notice is sufficient to satisfy VA's duty to notify.  Dingess/Hartman, 19 Vet. App. at 490-91.  Of note, March 2006 and March 2010 letters explained the evidence necessary to substantiate a claim for an increased rating, as well as the legal criteria for such benefits.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected lumbar spine disability and chronic headaches, including history and clinical evaluation, for the periods herein decided.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board acknowledges that the arbitrary selection of a date is generally discouraged in staging ratings.  Nonetheless, the Board observes that in his February 2013 substantive appeal the Veteran alleged that the disabilities on appeal were worsening.  At his March 2015 hearing the Veteran again alleged a worsening of his lumbar spine disability since his May 2010 VA examination.  Thus, as discussed below, the Veteran's claims for increased ratings for his lumbar spine and chronic headaches, from the date of the most recent VA examinations for those disabilities, are being remanded for new VA examinations.  However, new VA examinations as to the periods herein decided are not necessary as such examinations would not be contemporaneous to those rating periods; the May 1999, March 2007, and May 2010 VA examination reports and contemporaneous VA and private treatment records better reflect the Veteran's symptomatology during the earlier rating periods.

The record reflects that at the March 2015 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

I. Degenerative Joint Disease and Degenerative Disc Disease of the Lumbar Spine

VA twice amended the Diagnostic Codes pertinent to ratings of the spine during the course of this appeal.  The Veteran is thus entitled to a consideration of his claim under both the former and revised Diagnostic Codes applicable to his claim.  The revised rating criteria, if favorable to his claim, may be applied only for the period beginning on the effective dates of the regulatory amendments.  The former rating criteria may be applied for that period (provided they are not less favorable) as well as for the period prior to the effective dates of the regulatory amendments.  VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000).  

Prior to the amendments at issue, Diagnostic Code (DC) 5295 governed ratings of lumbosacral strains and DC 5293 governed ratings of intervertebral disc syndrome.  Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  

Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the DCs pertinent to back ratings.  According to that renumbering, DC 5237 now governs ratings of lumbosacral strains and DC 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243).

Prior to September 26, 2003, DC 5295 provided that a 10 percent evaluation was assignable for lumbosacral strain with characteristic pain on motion.  A 20 percent evaluation was assignable for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum evaluation of 40 percent was assignable for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for slight limitation of motion of the lumbar spine.  A 20 percent evaluation was assignable for moderate limitation of motion of the lumbar spine and a 40 percent evaluation was assignable for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was assignable for mild intervertebral disc syndrome under DC 5293.  An evaluation of 20 percent was assignable for moderate recurring attacks of intervertebral disc syndrome.  A 40 percent evaluation was assignable for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  A 60 percent evaluation was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General Counsel held that: (1) Diagnostic Code 5293 involved loss of range of motion and, therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 were to be considered when a disability was evaluated under that diagnostic code; (2) When a veteran received less than the maximum evaluation under Diagnostic Code 5293 based upon symptomatology which included limitation of motion, consideration was to be given to the extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, even though the evaluation corresponded to the maximum evaluation under another diagnostic code pertaining to limitation of motion; and (3) The Board was to address entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there was evidence of "exceptional or unusual" circumstances indicating that the rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, was inadequate to compensate for the average impairment of earning capacity due to intervertebral disc syndrome, regardless of the fact that a veteran received the maximum schedular rating under a diagnostic code based upon limitation of motion.  See also DeLuca, 8 Vet. App. at 202.

Prior to September 26, 2003, a 40 percent evaluation was assignable for favorable ankylosis of the lumbar spine under DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An evaluation in excess of 40 percent was assignable for unfavorable ankylosis of the lumbar spine, complete bony fixation (ankylosis) of the spine at a favorable angle, or certain residuals of a fractured vertebra.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015)).  

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The formula for rating intervertebral disc syndrome reiterates the language of the September 23, 2002 regulatory amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  Of note, both versions of the rating criteria define incapacitating episodes as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  Id.; 38 C.F.R. § 4.71a, DC 5293 (2003).

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  


Period prior to March 11, 2010

Based on these criteria, the evidence of record establishes that the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine most closely approximates the criteria for the currently assigned 10 percent disability evaluation under any applicable DC, former or revised, for the rating period prior to March 11, 2010.  In this regard, the Board notes that, after the Veteran filed his initial claim for service connection, he sought additional VA treatment and was afforded two VA examinations, one in May 1999 and another in March 2007.  VA treatment notes indicate that his physicians confirmed chronic back pain and prescribed medication, and that a November 2004 magnetic resonance imaging (MRI) revealed mild degenerative changes.  

During the March 2007 VA examination, the Veteran reported pain, and a feeling of weakness and stiffness, fatigability, and lack of endurance.  He denied incapacitating episodes of low back pain in the last 12 months.  Upon testing, the spine was nontender and had a normal curvature.  Flexion was to 90 degrees, extension was painful at 10 degrees, rotation was to 45 degrees bilaterally, and lateral bending was to 35 degrees bilaterally.  Each motion was limited an additional 5 degrees after repetitive use due to pain in all motions and fatigability in flexion and extension.  The examiner diagnosed degenerative joint disease and degenerative disk disease of the lumbar spine from L5-S1 and characterized the disability as mild.    

At the earlier, May 1999 VA examination, the Veteran had flexion to 85 degrees, extension to 28 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, with pain; his gait and reflexes were normal.  The examiner diagnosed history for degenerative joint disease and degenerative disc disease, lumbosacral spine, with recurrent low back pain with activity.  

The evidence discussed above establishes that during the relevant period the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine manifested as pain, including on motion, and no more than slight limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2015) (showing normal ranges of motion of the thoracolumbar spine, including extension to 30 degrees, flexion to 90 degrees, lateral flexion to 30 degrees and rotation to 30 degrees).  These symptoms are contemplated in the 10 percent evaluation assigned for the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  

A higher rating under DC 5295 is not warranted as the Veteran does not experience muscle spasm on extreme forward bending or loss of lateral motion, and the disability cannot reasonably be described as severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, or abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 (2002).  

There is also no evidence of record indicating that, during this period, the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine involved moderate recurring attacks of intervertebral disc syndrome with intermittent relief.  Of note, at the March 2007 examination the Veteran denied incapacitating episodes of low back pain in the last 12 months and such episodes are not shown elsewhere in the record.  Accordingly, an evaluation in excess of 10 percent may not be assigned under the former criteria for rating disabilities of the spine, to include when considering 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. at 206-7.  

An increased evaluation also may not be assigned under the revised criteria for rating disabilities of the spine because, from the date those criteria became effective, the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine has not caused limitation of forward flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding sufficiently severe as to result in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Ankylosis is not demonstrated at any time during this period.  Incapacitating episodes of IVDS are also not shown during this period.   

As such, the 10 percent evaluation assigned for the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine, for the period prior to March 11, 2010 is the most appropriate given the evidence of record.  See 38 C.F.R. § 4.7.  

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  For example, at the March 2007 examination flexion was initially to 90 degrees but after repetitive use was further reduced to 85 degrees.  However, the record does not indicate functional loss greater than that detailed above, even after considering the effects of pain and other functional loss after repetitive use.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 10 percent evaluation for the orthopedic manifestations of his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record during the rating period which demonstrates that the Veteran experienced any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluation at his March 2007 VA examination was normal except for a slight decrease in lower extremity vibratory sensation.  The record does not establish that he has radiculopathy or other neurological manifestations of his lumbar spine disability.  Thus, he is not entitled to a separate, compensable rating for neurologic manifestations of the disability at issue.

Period from March 11, 2010 to May 18, 2010

During a May 18, 2010 VA examination, the Veteran described low back pain with an exacerbation in March 2010 where he woke up with severe low back pain.  He further reported pain going down his legs, weakness, stiffness, instability or giving way, locking, fatigue, lack of endurance, numbness or tingling in the left leg, clicking, decreased range of motion, dislocations or subluxations, incapacitating episodes, and an increase in diarrhea and incontinence.  While the Veteran reported severe flare ups the Board considers the examination findings to be representative of the level of disability during flare ups as the Veteran reported the flare ups occur whenever he moves.  The Veteran did not report any hospitalizations due to the lumbar spine disability.  On examination of the lower extremities, strength and gait were normal, sensory was intact, and reflexes were normal.  The spinal curves were also normal.  There was some tenderness to palpation and guarding.  Thoracolumbar flexion was to 50 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 30 degrees with limitations following repetitive use.  Bilateral lateral rotation were all to 30 degrees without limitations following repetitive use.  The examiner diagnosed low back strain from secondary issues of left hip strain.

The limitation of motion shown during this period, to include flexion limited to 50 degrees, is no more than moderate in degree.  As such, a rating in excess of 20 percent is not warranted when considering the rating criteria specifically addressing limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), General Rating Formula for Diseases and Injuries of the Spine (2015).  In addition, movement of the spine is clearly shown in all planes which indicates the Veteran did not have ankylosis of the spine.  

While at his examination the Veteran reported having been prescribed bed rest by a physician in the previous 12 months, such is not shown by the medical evidence of record.  The Veteran has been asked to submit or identify all relevant evidence but has not provided any prescriptions for bed rest.  Even assuming that the Veteran had been prescribed bed rest, there is no lay or medical evidence to support a finding that the Veteran had such episodes for a total duration of at least 4 weeks during a year, which is required for a higher rating under the current rating schedule related to intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The level of disability commensurate with the medical evidence and the Veteran's statements is also not reflective of severe intervertebral disc syndrome with recurring attacks and little intermittent relief or severe lumbosacral strain, which is required for higher ratings for intervertebral disc syndrome or lumbosacral strain under the previous criteria.  See 38 C.F.R. § 4.71a, DCs 5293, 5295 (2002).  On examination, the Veteran had no neurological manifestations or any other symptoms suggestive of severe intervertebral disc syndrome.  Movement was normal in all measured planes with some reduction in range as described above.  There is no evidence of listing of the spine, Goldthwaite's sign, or abnormal mobility to the level suggestive of severe impairment.  Given the above, a rating in excess of 20 percent is not warranted during this period.  

II. Chronic Post-traumatic Headaches, Residual of a Head Injury Prior to March 28, 2007

The Veteran's chronic post-traumatic headaches, residual of a head injury, are rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.20.

Under this Code, a 10 percent disability evaluation is assigned for characteristic prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  For a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

After a review of the evidence, the Board finds that the Veteran's chronic post-traumatic headaches, residual of a head injury, most closely approximates the criteria for the current 10 percent disability rating for the rating period prior to March 28, 2007.  

At the May 1999 VA examination, the Veteran reported experiencing daily headaches, relieved with rest and over the counter medication.  The Veteran denied visual phenomenon.  The headaches were described as musculoskeletal in origin; the report stated that the Veteran did not have a history of migraines.  At the March 2007 VA examination, the Veteran reported daily headaches, with occasional blurring of vision and mild nausea.  He reported that his symptoms were generally relieved by over the counter medication, but that flare-ups might require treatment by prescription medication.  The headaches were described as musculoskeletal in nature; the report stated that the headaches were not prostrating and he did not have a history of migraines.  VA treatment records reflect a 30 year history of chronic daily headaches.

The Board acknowledges that the Veteran clearly experiences headaches frequently.  However, the headaches are not shown to be prostrating in any way.  As such, the evidence of record reveals manifestations consistent with no more than a 10 percent evaluation for the rating period prior to March 28, 2007, for chronic post-traumatic headaches, residual of a head injury.   

III. Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine and chronic post-traumatic headaches, residual of a head injury, are fully contemplated by the applicable rating criteria.  The Veteran primarily complained of pain and reduced range of motion of the lumbar spine, which are clearly contemplated in the rating schedule related to spine disabilities as outlined above and the currently assigned disability evaluations.  The Veteran complained of non-prostrating headaches; headaches are contemplated by Diagnostic Code 8100.  The evidence also does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  There is no indication that the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine and chronic post-traumatic headaches, residual of a head injury, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria and the currently assigned disability ratings; of note, the Veteran reported at the March 2007 VA examination that he stopped working due to his prostate cancer.  Therefore, referral for consideration of an extraschedular rating for the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine and chronic post-traumatic headaches, residual of a head injury, is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the disabilities at issue in this appeal, during the relevant period, service connection was in effect (for at least part of the appeal period) for posttraumatic stress disorder, status post bilateral inguinal hernia repair with abdominal scars/adhesions, tinnitus, hemorrhoids, right knee strain with degenerative changes, status post right orchectomy and left testicular cyst removal, and left ear hearing loss.  As the Veteran was entitled to a 100 percent disability rating from July 15, 2009 to September 30, 2009 and from March 11, 2010 forward, further discussion of the combined effects of his service-connected disabilities is unnecessary for these periods.  His combined disability rating is 30 percent prior to December 20, 2000; 40 percent from December 20, 2000 to November 15, 2004; and 70 percent thereafter (excluding the periods noted above where the Veteran was rated at 100 percent).   

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his service-connected disabilities.  The Veteran's service-connected disabilities certainly limit his ability to work.  However, this is reflected by the combined ratings currently assigned.  Marked interference with employment above that already accounted for by the currently assigned combined disability ratings is not present.  Again, the Veteran has reported that he is not working because of a nonservice-connected condition.  

To be clear, the Board is not implying that the Veteran must be incapable of work to warrant an extraschedular rating based on his combined disabilities or an individual disability.  Instead, the Board finds that the overall service-connected disability picture, whether looking at the individual disabilities or the cumulative effect of the disabilities, is not extraordinary or unusual.  The Veteran has a number of service-connected disabilities that have been rated based on their individual impact on employment.  When looking at the disabilities collectively there is no demonstrated interference with employment beyond what would be expected of the disabilities as they are currently rated.  

No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Given the above, referral for extraschedular consideration is not warranted.    






      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, for the rating period prior to March 11, 2010, is denied.

Entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, for the rating period from March 11, 2010 to May 18, 2010, is denied. 

Entitlement to a disability evaluation in excess of 10 percent for chronic post-traumatic headaches, residual of a head injury, for the rating period prior to March 28, 2007, is denied.


REMAND

The Veteran and his representative assert that the symptoms of his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and chronic post-traumatic headaches, residual of a head injury, are more severe than presently evaluated.  The Veteran testified before the undersigned that his lumbar spine symptoms worsened since the May 2010 VA spine examination and in his February 2013 substantive appeal he alleged a worsening of both disabilities addressed in this decision.  As the Board must consider the current severity of his degenerative joint disease and degenerative disc disease of the lumbar spine and chronic post-traumatic headaches, residual of a head injury, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine and chronic post-traumatic headaches, residual of a head injury.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  All available treatment records for the disabilities on appeal should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records, dated since August 2010, related to the claims on appeal from any VA facility identified by the Veteran or in the record, to specifically include the VA facility in Sacramento, California.  

2.  Schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA headaches examination to ascertain the current severity and manifestations of his service-connected chronic post-traumatic headaches, residual of a head injury.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claims for increased ratings in light of all the evidence of record.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


